DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on July 18th, 2022 for application no. 17/312,506 filed on June 10th, 2021. Claims 1-4, 6, 8 and 10-16 are pending. In the present amendment, claims 1-3 and 11-12 are amended, claim 16 is new, and claims 5, 7 and 9 are canceled.

Drawings
The replacement drawing sheets filed July 18th, 2022 are supported by the originally filed disclosure. The replacement drawing sheets are accepted and the drawing objection previously mentioned in the Office Action mailed April 18th, 2022 is hereby withdrawn.

Specification
Amendments to the specification filed July 18th, 2022 are not considered new matter and are hereby accepted.
Amendments to the abstract filed July 18th, 2022 are supported by the original disclosure and are not considered new matter. Examiner withdraws the objection to the specification previously mentioned in the Office Action mailed April 18th, 2022 and the amendment to the abstract is accepted.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections and rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 2 (line 2), please change the recitation of “of saod at least one” to - - of [[saod]] said at least one- - to correct an obvious spelling error.

	Regarding Claim 8 (preamble), please change the recitation of “The lock actuator (1) according to claim 7” to - - The lock actuator (1) according to claim [[7]] 1 - - as claim 7 has been canceled.

	Regarding Claim 16 (lines 1-2), please change the recitation of “with the lock actuator (1) according claim 1” to - - with the lock actuator (1) according to claim 1 - - to provide clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6 (lines 2-4), in the recitation of “the actuating element (10) and/or the at least one locking element (15) are or is mounted in the actuator housing” it is unclear from the disclosure how the embodiment seen in Figs. 1-2 and 4 could disclose and support the multiple embodiments recited in claim 6 (lines 2-4). While Fig. 1 does disclose an actuating element (10) and at least one locking element (15) mounted in an actuator housing (30), Fig. 1 does not disclose the actuating element (10) mounted in the actuator housing (30) and the at least one locking element (15) not mounted in the actuator housing (30), and vice versa. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2014-0126112). Lee was cited on the PTO-892 provided to Applicant on April 18th, 2022.
	Regarding Claim 1, Lee teaches an electromagnetic lock actuator (see Fig. 1) for a park lock (see Fig. 1), which is arranged in a longitudinal axis (central axis seen in Fig. 1), comprising: 
	an electromechanically movable and actuatable actuating element (“rod” 170), which can be moved into a first position (see Fig. 2) and into a second position (see Fig. 1) and comprises a locking slotted guide (“sheet” 130), the locking slotted guide (130) designed as a sleeve (see Fig. 1), and that the sleeve (130) is arranged on the actuating element (170); and 
	at least one locking element (“locking ball” 120) which is held displaceably relative to the locking slotted guide (130), 
	wherein the locking slotted guide (130) has a first surface (Examiner Fig. 1, FS) and a second surface (SS), which are connected to a gradient (WS) by a wedge surface (WS), and 
	wherein the first surface (FS) in the first position (see Fig. 2) and the second surface (SS) in the second position (see Fig. 1) are in operative contact with the at least one locking element (Fig. 1, 120), 
	wherein at least one (Examiner Fig. 1, FS) of the first surface (FS) and the second surface (SS) is inclined in relation to the wedge surface (WS) with a second gradient (see Examiner Fig. 1; [0027] - “In particular, when the upper end of the seat 130 has a tapered shape with a gentle inclination, there is no fear that the locking ball 120 is caught between the holder 110 and the seat 130 during the protrusion or insertion of the locking ball 120”), 
	wherein a return spring (“first spring” 180a) is provided, and that the return spring (180a) holds the actuating element (170) in a preloaded actuator starting position in the first position (Fig. 2) or the second position (Fig. 1), and 
	wherein the slotted guide (130) is held against a flange (“locking protrusion” 172) of the actuating element (170) by means of the return spring (180a).

    PNG
    media_image1.png
    289
    369
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Lee

	Regarding Claim 2, Lee teaches the lock actuator according to claim 1, 
	characterized in that the gradient (Examiner Fig. 1, WS) of the wedge surface (WS) and the second gradient (FS) of saod at least one of the first (FS) and the second (SS) surface is at most 2:1 (see Examiner Fig. 1).  

	Regarding Claim 3, Lee teaches the lock actuator according to claim 1, 
	characterized in that the gradient (Examiner Fig. 1, WS) of the wedge surface (WS) and the second gradient (FS) of said at least one of the first (FS) and the second (SS) surface points in the same direction (see Examiner Fig. 1).  

	Regarding Claim 4, Lee teaches the lock actuator according to claim 1, 
	characterized in that the actuating element (Fig. 1, 170) is linearly movable in the longitudinal axis (see Fig. 1), or that the actuating element (170) is rotatable about the longitudinal axis (see Fig. 1).  


	Regarding Claim 6, Lee teaches the lock actuator according to claim 1, 
	characterized in that an actuator housing (Fig. 1, “holder” 110) is provided, and that the actuating element (170) and/or the at least one locking element (120) are or is mounted in the actuator housing (110).  

	Regarding Claim 8, Lee teaches the lock actuator according to claim 7, 
	characterized in that the first surface (Examiner Fig. 1, FS) or the second surface (SS) of the locking slotted guide (Fig. 1, 130) is inclined, which is in operative contact with the at least one locking element (120) in the actuator starting position (see Figs. 1-2).  

	Regarding Claim 10, Lee teaches the lock actuator according to claim 1, 
	characterized in that the at least one locking element (Fig. 1, 120) is a locking ball (see Fig. 1) or a locking pin.  

	Regarding Claim 11, Lee teaches a park lock (see Figs. 3-8), with the lock actuator according to claim 1 and a cylinder (Fig. 5, “extension part” 310) which can be lifted in the longitudinal axis (see Figs. 3-8), 
	wherein the cylinder (Fig. 5, 310) comprises a latching link (distal end of 310) with which said at least one locking element (120) can engage in the first position (Figs. 2 and 7) or the second position (Figs. 1 and 5).  

	Regarding Claim 15, Lee teaches a motor vehicle with automatic transmission, having at least one park lock according to claim 11 ([0001] - “The present invention relates to an actuator and a hydraulic storage device including the actuator, and more particularly, to an actuator provided in a transmission of a vehicle”).  

	Regarding Claim 16, Lee teaches a park lock for use in a motor vehicle with automatic transmission (see Fig. 1 and [0001]), with the lock actuator according claim 1 and a cylinder (Fig. 5, 310) which can be lifted in the longitudinal axis (see Figs. 3-8), 
	wherein the cylinder (310) comprises a latching link (distal end of 310) with which said at least one locking element (120) can engage in the first position (Figs. 2 and 7) or the second position (Figs. 1 and 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0126112), in view of Popp et al. (US 9,383,012), hereinafter Popp.

	Regarding Claims 12-13, Lee teaches the park lock according to claim 11.
	Lee does not teach “characterized in that the latching link (74) has at least one notch (76, 77), that the at least one notch (76, 77) is formed by at least one surface, that the at least one surface has two contact areas (C1, C2) at which said at least one locking element (15) contacts said at least one notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of said at least one locking element (15)…characterized in that the two contact areas (C1, C2) are arranged in the longitudinal axis (X-X) on opposite sides of the line (L)”.
 Popp teaches a latching link (Fig. 1, 27, 28) has at least one notch (27, 28), that the at least one notch (27, 28) is formed by at least one surface (27, 28), that the at least one surface (27, 28) has two contact areas (“surfaces” 27A, 27B and “surfaces” 28A, 28B) at which at least one locking element (26) contacts the said at least one notch (27, 28) in the first position or the second position (see Fig. 1; col. 7, line 3 - “blocking elements 26 rest against the release element 18 essentially at the diameter level of the cylindrical section 18A and are pressed radially outward through the radial bores 16 of the component 23 fixed to the housing into a first recess 27 formed in the piston unit 5”), and that 
the two contact areas (27A, 27B and 28A, 28B) are spaced apart from a line (Examiner Fig. 2, L) which runs through a geometric center point (S) of said at least one locking element (26), characterized in that 
the two contact areas (Fig. 1, 27A, 27B and 28A, 28B) are arranged in the longitudinal axis (29) on opposite sides of the line (Examiner Fig. 2, L).

    PNG
    media_image2.png
    103
    180
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 1 of Popp
	Popp also teaches “If the parking lock device is closed and this closed operating condition has to be reliably maintained, then by virtue of the locking geometry of the retaining device 15 in the area of the first recess 27, by appropriate design of the blocking angles δ and γ in combination with the design of the release element 18 it must be ensured that by appropriately energizing the electromagnet 25 the release element 18 can be kept in the axial position shown in the FIGURE by means of the electromagnet 25 without any action by external force” (col. 8, line 57).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the cylinder taught by Lee with the latching link taught by Popp, such that “characterized in that the latching link (74) has at least one notch (76, 77), that the at least one notch (76, 77) is formed by at least one surface, that the at least one surface has two contact areas (C1, C2) at which said at least one locking element (15) contacts said at least one notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of said at least one locking element (15)…characterized in that the two contact areas (C1, C2) are arranged in the longitudinal axis (X-X) on opposite sides of the line (L)”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably maintaining the desired position of the park lock taught by Lee.

	Regarding Claims 12 and 14, Lee teaches the park lock according to claim 12.
Lee does not teach “characterized in that the latching link (74) has at least one notch (76, 77), that the at least one notch (76, 77) is formed by at least one surface, that the at least one surface has two contact areas (C1, C2) at which said at least one locking element (15) contacts said at least one notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of said at least one locking element (15)… characterized in that the at least one notch (76, 77) is U-, V- or trapezoid-shaped”.
Popp teaches a latching link (Fig. 1, 27, 28) has at least one notch (27, 28), that the at least one notch (27, 28) is formed by at least one surface (27, 28), that the at least one surface (27, 28) has two contact areas (“surfaces” 27A, 27B and “surfaces” 28A, 28B) at which at least one locking element (26) contacts the said at least one notch (27, 28) in the first position or the second position (see Fig. 1), and that 
	the two contact areas (27A, 27B and 28A, 28B) are spaced apart from a line (Examiner Fig. 2, L) which runs through a geometric center point (S) of said at least one locking element (26), characterized in that
	the at least one notch (27, 28) is U-, V- or trapezoid-shaped (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the cylinder taught by Lee with the latching link taught by Popp, such that “characterized in that the latching link (74) has at least one notch (76, 77), that the at least one notch (76, 77) is formed by at least one surface, that the at least one surface has two contact areas (C1, C2) at which said at least one locking element (15) contacts said at least one notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of said at least one locking element (15)… characterized in that the at least one notch (76, 77) is U-, V- or trapezoid-shaped”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably maintaining the desired position of the park lock taught by Lee.

Response to Arguments
The Applicant's arguments filed July 18th, 2022 are in response to the Office Action mailed April 18th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 1-3 and 11-12, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 6, Applicant has not clarifyied the invention through their amendment or their remarks. The 112(b) rejection of claim 6 previously mentioned in the Office Action mailed April 18th, 2022 is hereby maintained.
	Regarding Claim 1, Applicant has recited features that distinguish from the prior art of Popp (US 9,383,012) and Kamimura (US 4,295,413); however, the claimed invention is still anticipated by the prior art of Lee (KR 2014-0126112). See relevant and detailed rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659